In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Glover, J.), entered March 7, 2003, which, upon a jury verdict, and upon an order of the same court (Milano, J.), dated May 29, 2001, denying that branch of her motion which was to strike the defendants’ answer, is in favor of the defendants and against her.
Ordered that the judgment is affirmed, with costs.
The Supreme Court providently exercised its discretion in determining that the defendants’ conduct during disclosure did *406not constitute willful or contumacious noncompliance warranting the imposition of a sanction pursuant to CPLR 3126 (see Mylonas v Town of Brookhaven, 305 AD2d 561 [2003]; Marro v St. Vincent’s Hosp. & Med. Ctr. of N.Y., 294 AD2d 341 [2002]).
The plaintiffs remaining contentions are without merit. H. Miller, J.P., Goldstein, Cozier and Mastro, JJ., concur.